Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner's statement of reasons for allowance: The primary reasons for the allowance of claims 1-20 is the inclusion of the limitation in the claims, which is not found in the prior art references, wherein providing a peritoneal dialysis solution supply located at the facility; a plurality of peritoneal dialysis sets configured to deliver peritoneal dialysis solution to the peritoneal dialysis patients at the facility; at least one computer located at the facility, the at least one computer configured and arranged to electronically read a prescription for a patient, electronically identify a quantity of the peritoneal dialysis solution from the prescription, and electronically identify a peritoneal dialysis set from the plurality of peritoneal dialysis sets for use with the identified quantity of the peritoneal dialysis solution; and at least one treatment station located within the facility, the at least one treatment station allowing the identified peritoneal dialysis set to be fluidly connected to the peritoneal dialysis solution supply so that the identified quantity of the peritoneal dialysis solution may be metered from the dialysis solution supply to the patient to perform a peritoneal dialysis treatment at the facility and according to the prescription.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780. The examiner can normally be reached M-F 1030 to 1830.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD B WINSTON III/             Examiner, Art Unit 3626                                                                                                                                                                                           


/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626